Kane, J.
Appeal from an order of the Family Court of Clinton County (Lawliss, J.), entered January 28, 2004, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 3, to modify a prior order of disposition.
Respondent was adjudicated a juvenile delinquent and placed in petitioner’s custody until August 31, 2004. Following petitioner’s request for a modification of respondent’s placement pursuant to Family Ct Act § 355.1, Family Court issued an order transferring respondent’s custody to the State Office of Children and Family Services until August 31, 2004. As the period of placement has expired, respondent’s appeal from that order is moot (see Matter of Joseph YY., 306 AD2d 584, 585 [2003]).
Cardona, P.J., Peters, Mugglin and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.